DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 32, 39, and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, the claim upon which they depend recite elements A, B, and C while the dependent claims recite A, B, and C, but not B, i.e. A and C.  This is a violation of 35 U.S.C. 112(d) because the dependent claims fail to further limit the subject matter of the parent claims by failing to include all the limitations from the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 29–49 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the claims define the invention according to a result rather than how the result is achieved, which effectively covers all methods and devices, both known and unknown for achieving the stated purpose.  A precedential opinion of the Board of Patent Appeals and Interferences, Ex parte Miyazaki, found purely functional claiming violates 35 U.S.C. 112(a).  In reaching its decision, the Board cited Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1, which invalidated an apparatus claim on the basis that it used “means-plus-function” that was purely functional.  In Halliburton, the Supreme Court criticized “conveniently functional language at the exact point of novelty.” Id. at 8.  The Board noted the Halliburton rule was not limited to MPF claims.  Also, the Board held in Ex parte Rodriguez that "configuration generator configured to generate," a "system builder configured to build," and a "simulation verification environment configured to verify" were purely functional recitations involving no known structures, and the claims were unpatentable because (1) the specification failed to disclose corresponding structure under 35 U.S.C. 112(f); and (2) “In contrast to Swinehart, Appellant's claim recites no meaningful structure.  Instead the scope of the functional claim language of claim 1 is so broad and sweeping that it includes all structures or means that can perform the function.”  Ex parte Rodriguez, 92 USPQ2d 1395, 1409-11 (BPAI 2009) (precedential).  Applicant’s claim language which is drawn to claiming a result rather than the way the result is achieved.  Aristocrat, 521 F.3d, 1334 (criticizing claim language that claims an outcome rather than the means for achieving the outcome).  Such an approach to claiming an invention deserves increased scrutiny under an enablement analysis.  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, ____ (Fed. Cir. 2008) (“The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”) (quotation omitted).  Where the specification is deficient in describing every means for achieving the claimed results, the claims are not enabled.  Here, Examiner finds Applicant’s claimed results too broad absent claimed details regarding how the results are achieved.  For example, to allow Applicant to claim, as Applicant has done in claim 29, a transformer that achieves the result of transforming a first nonlinear color component into a first linear color component would foreclose the public from developing any future transformer that would achieve that same purpose no matter how different from the one Applicant invented.  This type of foreclosure of entire fields of study is obviously not possible to enable.  The fix for Applicant is to claim how the transformer operates, not what its result is.  Effectively, Applicant has merely claimed a problem to be solved rather than any particular solution to the problem.  Examiner notes Applicant’s published paragraph [0084] would be a good start for drafting a claim that is not broader than the Specification.  Examiner recommends Applicant draft claims consistent with paragraphs [0084] et seq.
While the above rejection is an enablement rejection, Examiner notes the same analysis can be applied regarding written description.  “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.”  LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. See MPEP 2161.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 29–49 are rejected under 35 U.S.C. 103 as being unpatentable over Le Leannec (US 2016/0337668 A1) and Stessen (US 2016/0366449 A1).
Regarding claim 29, the combination of Le Leannec and Stessen teaches or suggests a video processor, comprising: a nonlinear to linear transformer for transforming a first nonlinear color component derived from a non-linear RGB image into a first linear color component, wherein the RGB image includes a nonlinear R color component, a nonlinear G color component, and a nonlinear B color component (Le Leannec, ¶ 0099:  teaches transforming from the RGB color space into a linear RGB space to ultimately get the signal into an intermediate (alternative) linear XYZ space); a downsampler for downsampling the first linear color component (Stessen, ¶ 0063:  teaches a downsampler taking as input a linear XYZ space, which is preferable to performing the downsampling on the output non-linear YCrCb space); a linear to nonlinear transformer for transforming the downsampled first linear color component to a first downsampled nonlinear color component (Examiner interprets this limitation as saying the linear XYZ space is converted back to the non-linear RGB space; Stessen, ¶ 0020:  teaches conversion to and from RGB and XYZ is known prior art); a downsampled color converter for converting a plurality of downsampled nonlinear color components including the first downsampled nonlinear color component into a downsampled YCrCb image including a nonlinear Y component, a nonlinear Cr component, and a nonlinear Cb component (Stessen, ¶ 0020:  teaches the ease of converting XYZ or RGB to a “luminance-chromatic color representation,” i.e. YCrCb).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Le Leannec, with those of Stessen, because both references are drawn to the same field of endeavor and because combining Le Leannec’s intermediate conversion to XYZ with Stessen’s solution of downsampling in the XYZ space to avoid undesirably downsampling in a non-linear space, amounts to a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Le Leannec and Stessen used in this Office Action unless otherwise noted.
Regarding claim 30, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 29, wherein: the first nonlinear color component is a G component, and the plurality of nonlinear color components input to the downsampled color converter includes R, G and B components (Stessen, ¶ 0020:  teaches the ease of converting XYZ or RGB to a “luminance-chromatic color representation,” i.e. YCrCb; Examiner notes the downsampling is addressed in the rejection of original claim 29).
Regarding claim 31, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 29, further comprising: a preliminary color converter for converting the nonlinear R color component, the nonlinear G color component, and the nonlinear B color component into a nonlinear Y color component (Stessen, ¶ 0021:  teaches extracting the luma component from RGB; Stessen, ¶ 0004: teaches RGB carries non-linear luminance information; Stessen, ¶¶‌0010 and 0013:  the non-linear luminance information gets calculated out the RGB signal when subjected to the OETF), wherein the nonlinear Y color component is the first nonlinear color component, and the plurality of nonlinear color components input to the downsampled color converter includes Y, R and B components (Stessen, ¶¶ 0010 and 0013:  teaches luma-independent chromatic coordinates which would convert to YCrCb).
Regarding claim 32, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 29, wherein: a second nonlinear color component derived from a non-linear RGB image is downsampled with a non-linear method without transforming the second nonlinear color component to a linear format (See rejection under 35 U.S.C. 112(d); Stessen, ¶ 0063:  teaches a downsampler taking as input a linear XYZ space, which is preferable to performing the downsampling on the output non-linear YCrCb space).
Regarding claim 33, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 29, further comprising: a preliminary color converter for converting the non-linear RGB image into an alternative color space, wherein a first color component in the alternative color space the first nonlinear color component, and the plurality of nonlinear color components input to the downsampled color converter includes color components of the alternative color space (Le Leannec, ¶ 0099:  teaches transforming from the RGB color space into a linear RGB space to ultimately get the signal into an intermediate (alternative) linear XYZ space; Le Leannec, ¶ 0107:  teaches alternative spaces such as LMS and IPT are also contemplated).
Regarding claim 34, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 33, wherein the alternative color space is XYZ (Le Leannec, ¶ 0099:  teaches transforming from the RGB color space into a linear RGB space to ultimately get the signal into an intermediate (alternative) linear XYZ space; Le Leannec, ¶ 0107:  teaches alternative spaces such as LMS and IPT are also contemplated).
Regarding claim 35, the combination of Le Leannec and Stessen teaches or suggests the processor of claim 33, wherein the alternative color space is LMS (Le Leannec, ¶ 0099:  teaches transforming from the RGB color space into a linear RGB space to ultimately get the signal into an intermediate (alternative) linear XYZ space; Le Leannec, ¶ 0107:  teaches alternative spaces such as LMS and IPT are also contemplated).
Claim 36 lists the same elements as claim 29, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 29 applies to the instant claim.
Claim 37 lists the same elements as claim 30, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim.
Claim 38 lists the same elements as claim 31, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 31 applies to the instant claim.
Claim 39 lists the same elements as claim 32, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 32 applies to the instant claim.
Claim 40 lists the same elements as claim 33, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 33 applies to the instant claim.
Claim 41 lists the same elements as claim 34, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 34 applies to the instant claim.
Claim 42 lists the same elements as claim 35, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 35 applies to the instant claim.
Claim 43 lists the same elements as claim 29, but in CRM form rather than apparatus form.  Therefore, the rationale for the rejection of claim 29 applies to the instant claim.
Claim 44 lists the same elements as claim 30, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 30 applies to the instant claim.
Claim 45 lists the same elements as claim 31, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 31 applies to the instant claim.
Claim 46 lists the same elements as claim 32, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 32 applies to the instant claim.
Claim 47 lists the same elements as claim 33, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 33 applies to the instant claim.
Claim 48 lists the same elements as claim 34, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 34 applies to the instant claim.
Claim 49 lists the same elements as claim 35, but in method form rather than apparatus form.  Therefore, the rationale for the rejection of claim 35 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Der Vleuten (US 2016/0165256 A1) teaches XYZ and RGB conversions and processing luminance with EOTF (e.g. ¶¶ 0021 and 0066).
Su (US 2016/0134872 A1) teaches conversion from linear XYZ to YUV (e.g. ¶ 0081), converting using IPT color space (e.g. ¶ 0109), converting between RGB, YCbCr, XYZ, IPT and LMS (e.g. ¶ 0113), and color shifts after sub-sampling (e.g. ¶ 0096).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Examiner, Art Unit 2481